Citation Nr: 1036949	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  10-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses at 
a private medical facility, to include treatment in April 2009.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

According to a January 2010 Statement of the Case, the dates of 
the Veteran's service were from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 denial letter issued by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Charleston, South 
Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board has reviewed the claims file and notes that there are 
numerous matters that must be further developed prior to a final 
Board adjudication of this claim.

First, the Board has had considerable difficulty ascertaining 
exactly which dates of treatment are at issue and whether such 
treatment was performed at multiple facilities.  In an undated 
letter, apparently representing the initial claim, the Veteran 
made contentions concerning treatment at the Hilton Head Regional 
Medical Center with "a lady doctor A, Curran at the emergency 
department," following a visit to a VA facility in February 
2003.  The only private medical record contained in the claims 
file dates from April 2009; the Veteran was treated by Michael A. 
Platt, M.D.  The June 2009 denial letter does not specify what 
treatment is at issue in this case.  In his September 2009 Notice 
of Disagreement, the Veteran referred to emergency care from 
April 2009.  A January 2010 Statement of the Case also indicates 
that VA received "HCFA Hilton Head LLC with medical records" on 
May 4, 2009 but also "denied claims for St. Joseph's Hospital" 
on June 22, 2008.  The Statement of the Case itself refers only 
to treatment at Hilton Head Internists LLC in April 2009, for 
mild peripheral edema.  Given the confusion resulting from the 
above submissions and VAMC issuances, it is imperative that the 
Veteran be contacted and asked to clarify what dates of treatment 
are at issue and whether such treatment was performed at multiple 
facilities.

The Board also questions whether all evidence submitted by the 
Veteran has been included in the claims file.  In his September 
2009 Notice of Disagreement, the Veteran noted that he was 
enclosing "Progressive Notes/Medical Information," but there is 
no indication that any medical documentation received in 
September 2009 was ever associated with the claims file.  Efforts 
will need to be made to ensure that any records submitted to the 
VAMC are associated with the claims file.

Furthermore, the Board has concerns with the January 2010 notice 
letter.  In this letter, the VAMC informed him of the need for 
"additional information or evidence that you want us to try to 
get for you" and the need to sign a release form.  It appears 
from the letter, however, that the only attachment was a VA Form 
4107VHA (Your Rights To Appeal Our Decision), rather than any 
release forms.  The Board is also concerned that the Veteran was 
not specifically notified to sign release forms for, or 
separately provide, reports from the facility or facilities at 
issue.  A corrective notice letter is thus needed on remand.

Finally, the claims file is largely devoid of adequate 
corroboration of certain facts concerning the Veteran.  First, 
there is no DD Form 214 or similar documentation addressing his 
service dates; indeed, these dates are only noted in the January 
2010 Statement of the Case.  Second, the Statement of the Case 
indicates that the Veteran "was Non-service connected with 
Medicare part A and B," but there is no coded rating sheet or 
other documentation corroborating this.   

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The VAMC should initiate a search to ensure 
that all records received from the Veteran in 
September 2009 have been associated with the 
claims file.  If efforts to locate those records 
prove unsuccessful, this fact should be 
documented in the claims file.

2.  The VAMC should also contact the Columbia, 
South Carolina VA Regional Office (RO) so as to 
obtain photocopies of documentation 
corroborating his service dates (i.e., a DD Form 
214).  The VAMC should also request 
documentation addressing whether service 
connection is in effect for any disabilities, 
and, if so, what ratings have been assigned.  If 
the VARO requests additional follow-up action, 
that action must be accomplished.  All such 
documentation must be added to the claims file.

3.  A further notice letter must be furnished to 
the Veteran.  In this letter, the following must 
be accomplished:

a) The Veteran must be requested to specifically 
describe all private treatment for which he is 
requesting reimbursement of medical expenses.  
It is essential that the Veteran specify the 
dates, location, expenses, and nature (i.e., the 
diseases and/or injuries at issue) of the 
treatment(s);  

b) The letter should address the current 
provisions of 38 U.S.C.A. § 1725 and 1728 (West 
2002 & Supp. 2010); and 

c) The Veteran must be informed that VA will 
obtain records from all cited private facilities 
for which he received the cited treatment.  He 
should be provided with copies of release forms.  
If efforts to locate the treatment records 
received by the VAMC in September 2009 are 
unsuccessful (see paragraph 1), the Veteran 
should be informed of this as well.

4.  Then, after allowing the Veteran a 
reasonable time for response, and after 
ascertaining whether any additional development 
is indicated by the documentation received, the 
claim must be readjudicated.  Consideration 
under 38 U.S.C.A. §§ 1725 and 1728 is warranted.  
If the determination remains less than fully 
favorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



